Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 1 of 31 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

AT DAYTON
SHALANDA PATTERSON, CASE NO.
ADMINISTRATOR OF THE ESTATE
OF DEVENNA A, PATTERSON, ET Judge
AL.
Plaintiffs,
NOTICE OF REMOVAL

uf Qu

SERVICE PLUS TRANSPORT, INC.,
ET AL.

Defendants.

 

TO:

Shalanda Patterson, Admin. Of the Estate
of Devenna Patterson

In care of

Jason Rappaport, Esq.

Andrew Yuspeh, Esq.

Yuspeh Rappaport Law, LLC

5001 Mayfield Rd., Suite 210

Lyndhurst, Ohio 44124

Trial Attorneys for Plaintiffs

PLEASE TAKE NOTICE that this Notice of Removal of the above-styled action from

the Clark County, Ohio Court of Common Pleas, to the United States District Court for the

Melissa M. Tuttle

Clark County Clerk of Courts
PO BOX 1008

101 N. LIMESTONE ST.
SPRINGFIELD, OH 45501

Southern District of Ohio at Dayton, has been filed with the United States District Court. A copy

of the Notice of Removal is being served upon you, and a copy of the Notice of Removal is being

filed with the Clerk of Courts of the Court of Common Pleas, Clark County, State of Ohio, in

conformity with 28 U.S.C. § 1446(d).

Defendant bases this removal on 28 U.S.C. § 1441(a), which states:

{A]ny civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 2 of 31 PAGEID #: 2

or the defendants, to the district court of the United States for the district
and division embracing the place where such action is pending.

The United States District Court has original jurisdiction over this case pursuant to 28
U.S.C. § 1332, which provides “... district courts shall have original jurisdiction of ail civil actions
where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
costs, and is between ... citizens of different states...”

Plaintiffs allege that Ms. Patterson was tragically killed as a result of a single vehicle semi-
tractor accident in Wisconsin. See, Complaint, generally, and Exhibit 1. Plaintiffs' Complaint
alleges as a result of "The negligence of Timothy B. Green, Jr., included the following: Mr. Green
drove the semi-tractor trailer off the roadway and broke through the guardrail. [Green] then drove
the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell approximately 107 feet to the
frozen lake below. The vehicle broke through the ice and the tractor became submerged under the
water; at some point the trailer broke away from the tractor and floated to the surface of the water.
As a direct and proximate result of the negligence of Timothy B. Green, Jr., Devenna Patterson
suffered fatal injuries.” Complaint at | 49. Further, the Complaint alleges Plaintiffs have incurred
“damages for loss of support, from the reasonably expected earning capacity of the decedent; loss
of services of the decedent; loss of society of the decedent, companionship, consortrum and care;
loss of prospective inheritance to the decedent’s heirs; and mental anguish.” Jd. at { 50.

Plaintiffs allege generally that the corporate defendants are vicariously liable for Green’s
negligence, as joint venturers or negligent entrusters of the semi-tractor. See, Complaint,
generally. Plaintiffs also claim punitive damages from all defendants. See, Complaint, Prayer for
Relief, p. 18. There should be little doubt that the amount in controversy here exceeds $75,000.00,

sufficient to invoke the Court’s diversity jurisdiction.

-2-

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 3 of 31 PAGEID #: 3

According to the Complaint, Plaintiffs, Shalanda Patterson, both as Administrator of the
Estate of Devenna Patterson and individually, are residents of Ohio. The Service Plus companies
are all residents of Minnesota. CDL Training is allegedly a resident of Kentucky. Finally, the
Complaint alleges that Green was a resident of Enon, Ohio at the time of the accident. Upon
information and belief, including information contained in the police report, Green listed his
address as Elizabethtown, KY at the time of the accident. See, excerpts from Police Report,
attached hereto as Exhibit 2. Therefore, this case is between citizens of different states.

Because the requirements of 28 U.S.C. § 1332 establishing diversity jurisdiction and
amount in controversy are satisfied, it is proper to remove this case to the United States District
Court for the Southern District of Ohio.

Respectfully submitted,

/s/ Kevin C. Connell

 

Kevin C. Connell, Esq. (0063817)

Adam C. Armstrong, Esq. (0079178)

BRUNS, CONNELL, VOLLMAR & ARMSTRONG
AON. Main St., Suite 2010

Dayton, OH 45423

Phone: (937) 999-6212

Fax: (937) 999-6290

kconnell@bcvalaw.com
aarmstrong@bcvalaw.com

Counsel for Defendants Service Plus Transport,
Inc., Service Plus Logistics, Inc., Service Plus,
LLC, and SP Leasing, LLC

-3-

BRUNS, CONNELL, YOLLMAR & ARMSTRONG, LLC
Attorneys at Law
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 4 of 31 PAGEID #: 4

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was served this 20" day of
December 2019, via U.S. mail, postage prepaid or electronic mail, upon the following:

Jason Rappaport, Esq.
Andrew Yuspeh, Esq.
Yuspeh Rappaport Law, LLC
5001 Mayfield Rd., Suite 210
Lyndhurst, Ohio 44124

Trial Attorneys for Plaintiffs

fs/ Kevin C. Connell

 

Kevin C. Connell (0063817)
4851-5315-0383, v. 2

~4.

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC
Atterneys at Law
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 5 of 31 PAGEID #: 5

COURT OF COMMON PLEAS, CLARK COUNTY, OHIO

10tN. LIMESTONE ST., SPRINGFIELD, OH, 45502

AES tak He eae oe fe ea A AR AR oe io oko aR aR a CCS Aad ake se dete ae a fe ae ok ea

SUMMONS

RO GIGI UR Goi oi daiesck dak guidiok dodaci agg Ok HOA GIG HG AC sk ak a cok ak dais tok fe skal ake ak

CASE NO: 19CV0540
CAPTION: SHALANDA PATTERSON vs. SERVICE PLUS TRANSPORT INC

TO: SERVICE PLUS TRANSPORT INC
ATTN: SARAH STORLIE, CEO
3686 FLOWERFIELD CIRCLE
CIRCLE PINES MN 55014

You have been named as defendant in a complaint that has been filed in the Clark County Courthouse, Court of
Common Pleas, Springfield, Ohio, by plaintiff (s):

SHALANDA PATTERSON
1260 BEECH ST
FAIRBORN OF 45324

A copy of the COMPLAINT WITH JURY DEMAND ENDORSED HEREON is/are attached hereto. ‘The
name and address of plaintiff's attorney is:

JASON SCOTT RAPPAPORT, ESO
5001 MAYFIELD ROAD SUITE 210
- MAYFIELD OH 44124

You are hereby summoned and required to file an answer to the complaint with the Court within twenty-ei ght
days after service of this summons on you, exclusive of the day of service. You must also serve upon the
plaintiffs attorney, or upon the plaintiff, if he has no attorney of record, a copy of this answer within three days
of being filed with the Court.

If you fail to answer, appear and or defend, judgment by default will be rendered against you for the relief
demanded in the complaint.

MELISSA M TUTTLE, CLERK OF COURTS

R200. Cee By

DEPUTY CLERK
11/20/2019

ZS

  

3 EXHIBIT
8
s /,
3

 
 

 

 
 

saa. abthtt etter tan cad sat pletttdantntcat

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 6 of 31 PAGEID #: 6

COURT OF COMMON PLEAS
CLARK COUNTY, OHIO

SHALANDA PATTERSON,
ADMINISTRATOR OF THE
ESTATE OF DEVENNA AUSRIE
PATTERSON

1260 BEECH STREET
FAIRBORN, OHIO 45324

ANT

SHALANDA PATTERSON
1260 BEECH STREET
FAIRBORN, ORIO 45324,

Piaintifis,

-YE

SERVICE PLUS TRANSPORT, INC,

ATTN: SARAH STORLIE, CEO
3686 FLOWERFIELD CIRCLE
PINES, MINNESOTA 55014
Please Also Serve:

Service Plus Transport, Ine.

c/o Sarah Storlie, CEO

26798 Olympic Trail

Lindstrom, Minnesota 55045

AND

SERVICE PLUS LOGISTICS, INC.
ATTN: SARAH STORLIE, CEO
3686 FLOWERFIELD ROAD NE
BLAINE, MINNESOTA 55014
Please Also Serve:

Service Plus Logistics, Inc.

e/a Sarah Storlie, CHO

26798 Olymple Trail

Lindstrom, Minnesota 55045

 

 

 

 

 

 

19 CV540
Case Nay:
“TT
i
BO
oN Q
nehcy on
AS BN o
COMPLAINT WITH
JURY DEMAND |

ENDORSED HERBON
Cae Cabal ese

 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 7 of 31 PAGEID #: 7

AND

SERVICE PLUS, LLC

c/o BARBARA J, BAK, REG, AGENT
1026 5" STREET SOUTH

ST. JAMES, MINNESOTA 56081

AND

SP LEASING, LLC

ATTR: SARAT STOREIE, MANAGER
3686 N. FLOWERFIELD ROAD
BLAINE, MINNESOTA 55014

Please Also Serve:

§.P, Leasing, LLC

c/o Sarah Storlie, Manager

26798 Olympic Trail

Lindstrom, Minnesota 55045

AND

C.D.L, TRAINING SERVICE AND
CONSULTING, INC,

216 STEEL DRIVE

ELIZABETHTOWN, KIENTUCKY 42701
Piease Serve:

C.D.L, Training Service and Consulting,
Ene.

c/o Jeffrey Bauza

1927 Irvin Cobb Drive, Suite 2A
Paducah, Kentucky 42003

AND

ESTATE OF TIMOTHY BH. GREEN, JR.
306 SOUTH XENIA DRIVE
ENON, OHTO 45323
Piease Serve:
Estate of Timothy B. Greene, Jr.
c/o Bradley A. Somogyi, Administrator
Kisling, Nestico & Redick
3412 West Market Street
Akron, Ghio 44333
Defendants.

 

 

Page | 2
 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 8 of 31 PAGEID #: 8

Now Come Plaintiffs Estate of Devanna Ausrie Patterson, by and through its Administrator,
Shalanda Patterson, et, al., by and through counsel, and respectfully state their Complaint against
the named Defendants as follows:
i. THE PARTIES
i, Plaintiff Shalanda Patterson, the sister of the Plaintiff's decedent, Devenna Ausrie
Patterson, brings this action in her representative capacity as Administrator of the Estate of Brandi
Nicole and on her own behalf as next of kin of Plaintiff's decedent, Devenna Ausris Patterson.
Plaintiff Shalanda Patterson was duly appointed as Administrator of the Estate of Devenna Ausrie
Patterson, on April 22, 2019, in Case No, 459608, in the Probate Court of Greene County, Ohio,
3. Defendant Service Plus Transport, Inc. is a Minnesota licensed motor carrier,
(USDOT 4 486778), which is engaged in the interstate trucking business and/or brokering of
freight, as part of a joint venture with Defendants Service Plus Transport, Ine., Service Plus
Logistics, Inc, and SP Leasing, LLC
3. Defendant Service Plus Logistics, {nc. is Minnesota licensed motor catner (USDOT
Taasarasy Din is engaged in the interstate trucking business and/or the brokering of freight, as
part of a joint venture with Defendants Service Plus Transport, Inc., Service Pius Logistics, Inc.
and SP Leasing, LLC
4. Defendant SP Leasing, LLC is a Minnesota limited liability cormpany, which is
engaged in the interstate trucking business and/or the brokering of freight, as pari of a joint venture
with Defendants Service Plus Transport, Inc., Service Plus Logistics, Inc., Service Plus, LLC.
5. Defendant C.D. L. Training Services & Consulting, Inc. is an Hlinois corporation,
with its principal place of business located at 3600 Nameoki Street, in Granite City, Iinois 62040,

and a business location at 210 Steel Drive in Elizabethtown, Kentucky 42701. Defendant C.D.L.

Page | 3
neuen tin

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 9 of 31 PAGEID #: 9

Training Services & Consulting, Inc, is the entity which provided training and/or employment to

“the driver, Timothy 8. Green, Jr, and is liable for the negligent training provided to Timothy B.

Greene, Jr., as a commercial truck driver.

6. Defendant Service Plus. LLC is a Minnesota limited liability company, which is
engaged in the interstate tracking business and/or the brokering of freight, as part of a joint venture
with Defendants Service Plus Transport, Inc., Service Plus Logistics, Inc. and SP Leasing, LLC.

7, Defendant, the Estate of Timothy B. Greene, Jr. resides at 306 South Xenia Drive, in
Enon, Clark County, Ohio 45323 and is being duly administered by Bradley A. Somogyi,
Administrator, Misling, Nestico & Redick, 3412 West Market Street, Akron, Ohio 44333.

i. JURISDICTION AND VENUE

8. Jurisdiction is properly invoked as this Court has jurisdiction over wrongful death,
survivorship, loss of consortium and personal injury actions, in which one or more of the
Defendants reside within Clark County, Ohio.

§, Venue is properly invoked in Clark County, Ohio, as one or more of the Defendants
resides in Clark County, Ohio. Further, each of the Defendants conduct substantial business in
Clark County, Ohio.

lil. FACTUAL ALLEGATIONS

 

10. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Nine (1-9) of the Complaint, with the same force and effect, as though fully rewritten
herein,

tl. Onor about February 17", 2019 at approximately 1:44 A.M., Timothy B. Green,
Jr. was driving a semi tractor-trailer unit, east on 1-90/94; Plaintiffs’ decedent, Devenna Ausrie

Patterson was a passenger, who off duty at the time of the subject fatal trucking accident.

Page !4
 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 10 of 31 PAGEID #: 10

Defendant Devenna Ausrie Patterson was not acting within the course and scope of any
employment and/or agency at the time of this fatal trucking accident.

12. Snow was falling and the road surface became slippery and snow covered.

13. Timothy B. Green, Jr. was acting within the course and scope of his agency and/or
employment and in furtherance of the business interest of the Defendants Service Plus Transport,
Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or
C.D.L. Training Service and Consulting, Inc., at the time of the fatal trucking accident, described
herein.

14. Timothy B. Green, Jr. was the agent, servant and/or employee, acting within the course
and scope of his agency and/or employment and in furtherance of the Defendants’ business
interests, with Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP
Leasing, LLC and/or Service Plus Logistics, Inc. and/or C.D.L, Training Service and Consulting,
Ing., at the tire of the trucking accident described herein.

15, Timothy B. Green, Jr. was the agent, servant and/or employee, acting within the
course and scope of his agency and/or employment with Defendants Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plus Logistics, Ine. and/or
C.D.L. Training Service and Consulting, Inc., at the time of the trucking accident desorbed herein.

16, Timothy B. Green, Jr. was operating with tractor/trailer with the permission and
consent of Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc., at
the time of the tracking accident described herein,

17, Timothy B. Green, Jr. drove the serni tractor-trailer off the roadway and broke through

the guardrail. Timothy B. Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake.

Page | 5
a

high laSnbuchin tas,

 

 

 

 

 

 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 11 of 31 PAGEID #: 11

18 The vehicle fell approximately 107 feet to the frozen lake below,

13, The vehicle broke through the ice and the tractor became submerged under the water;
at some point the trailer broke away from the tractor and floated to the surface of the water,

20. As a direct and proximate result of the negligence of the Timothy B. Green, Jr,,
Devenna Ausrie Patterson suffered fatal injuries, Timothy B. Green, Jr. suffered fatal injuries as
well. |

COUNT i WRONGFUL DEATH

21, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Twenty (1-20), with the same force and effect, as though fully rewritten herein.

22, Timothy B. Green, Jr. operated the tractor-trailer in a careless, reckless and negligent
manner, in that he (1) failed to use reasonable care, (2) failed to maintain reasonable control of the
vehicle, (3) failed to maintain the vehicle on the roadway, and (4) was operating said vehicle in
violation of the Federal Motor Carrier Safety Regulations, including, inter alia, (a) driving in a
fatigued condition, (b) operating the tractor trailer in violation of the maximum permissible hours
for driving for commercial vehicle. (c) failing to maintain a record of duty status as required, and
(4) was otherwise careless, reckless and negligent.

43, Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP
Leasing, LLC and/or Service Plus Logistics, Inc, and/or C.D.L. Training Service and Comnsulting,
Inc., were each careless, reckless and negligent, in that the negligence of Timothy B. Green, Jr,
is imputed to them under the doctrine of respondeat superior and under agency law principles.
Further, Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. and/or C.D.L, Training Service and Consulting, Inc., failed

to properly train and/or supervise Timothy B. Green, Jr. by ensuring that he maintain tis record

Page | 6
ee

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 12 of 31 PAGEID #: 12

of duty status, failing to take the necessary precautions to be certain that Green take the breaks
required by the Federal Motor Carrier Safety Regulations, so that he would not become fatigued
while driving and pose a dangerous risk to himself and to others on the roadway, permitted Green
to drive in excess of the number of hours permitted by the Federal Motor Carrier Safety
Regulations, failed to set up an itinerary which allowed Green to take the necessary breaks and
were otherwise careless, reckless and negligent.

24. Plaintiffs’ decedent, Devenna Ausrie Patterson, sustained fatal injuries as a direct
and proximate result of the carelessness, recklessness, and negligence of the Defendants, the
Estate of Timothy B. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or
SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and
Consulting, Inc.,

25, Asa direct and proximate result of the tortious conduct of the Defendants, the
Estate of Timothy B. Green, Ir. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP
Leasing, LLC Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc.,
the Plaintiffs are entitled to compensation for this wrongful death claim, including, inter alia.,
damages for funeral expenses, medical expenses, future wage loss, loss of future earminy capacity,
loss of companionship, loss of care, loss of consortium, loss of assistance, lass of exijoyrment of
life and for severe mental anguish caused by the death.

26. Asadirect and proximate result of the tortious conduct of the Defendants Timothy
B. Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC
and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and Consulting, Inc., the

Plaintiffs are presumed to have suffered damages by reason of the wrongful death in an grnount,

Pape 17
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 13 of 31 PAGEID #: 13

Sater,

yet to be determined, but in any event in excess of the inrisdictional arnount of twenty-five
thousand ($25, 000.00) dollars,

27. Plaintiffs are entitled to recover damages, inter alia,, for the loss of support, from
the reasonably expected earning capacity of the decedent; loss of services of the decedent; loss of
the society of the decedent, companionship, consortium and care; loss of prospective inheritance
to the decedent’s heirs; and for menial anguish.

28. Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jn, Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc. and/or C.D.L, Training Service and Consulting, Ine., in an amount yet

to be determined, but in excess of Twenty-five thousand ($25, 000.00) Dollars as and for

 

compensatory damages.
29, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc. and/or C.D.L, Training Service and Consulting, Inc., in an amount
yet to be determined, but in excess of T wenty-five thousand ($25, 000.00) as and for punitive
damages to be awarded by the trier of fact,
COUNT DT: SURVIVORSHIP
30. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs

One through Twenty-nine (1-29), with the same force and effect, as though fully rewritten herein.

Page ; 8

 

incre baat

a
tre oe nthe

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 14 of 31 PAGEID #: 14

31, In effect, this claim allows the family member to step into the shoes of the deceased
and bring the lawsuit he or she would have been entitled to bring. Damages recoverable under a
survivor claim are limited to any damages which the deceased might have recovered iad fre or she
lived. This inchides damages for pain and suffering from the time of injury until death and any

damage to property occurring at the same time as the bodily injury.

COUNT IL: NEGLIGENT ENTRUSTMENT

43, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Thirty-seven (1-37), with the same force and effect, as if fully rewritten herein.

33. At the time of this fatal trucking accident, Defendants Service Pius Transport, Inc.,
and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Plas Logistics, Inc Sad pernmutted
and consented to the operation of the vehicle by Timothy B, Green, Jr., whom the Defendants knew
or should have known, was a careless, incompetent and reckless driver, who was likely fo cause
injuries to others awfully using the roadway as 4 result of several factors, including, but not limited

¢

«

io, operating the vehicle in 4 fatigued condition.
34. Defendants Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. were each negligent, when each permitted and authorized
the vehicle and their freight, to be driven by an employee and/or agent, whom they knew or should
have known would not follow the Federal Motor Carrier Safety Regulations (FMCSR) and
therefore, said driver, Timothy B. Green, Jr. would drive the vehicle when he was not ina condition
ta do so.
35, The negligence of Timothy B, Green, Jr., included, inter alia. the following:
Timothy B. Green, Jr. drove the semi tractor-trailer off the roadway and oroke through the

guardrail, Timothy B. Green, Jr, then drove the vehicle off the edge ofa cliff at Mirror Lake. The
eythane td

 

 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 15 of 31 PAGEID #: 15

vehicle fell approximately 107 feet to the frozen lake below. The vehicle broke through the ice
and the tractor became submerged under the water, at some point the trailer broke away from the
tractor and floated to the surface of the water. As a direct and proximate result of the negligence
of Timothy 8. Green, Jr., Plaintiffs’ decedent, Devenna Patterson suffered fatal injurics.

46, Plaintiffs are entitled to recover damages, infer alia., for loss af support, from the
reasonably expected earning capacity of the decedent; loss of services of the decedent; loss of the
society of the decedent, companionship, consortium and care; loss of prospective inheritance to
the decedent’s heirs; and for mental anguish.

47, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr., Service Plus Transport, inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or
Service Plus Logistics, Inc., In an amount yet to be determined, but in excess of Twenty-five
thousand ($25, 000.00) Dollars as and for compensatory damages.

48. Plaintiffs are entitled to judgrient against Defendants Timothy 3. Green, Jr, Service
Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or Service Pius
Logistics, Inc. in an amount yet lo be determined, but in excess of Twenty-five thousand (425,
000,00) as and for punitive damages to be awarded by the trier of fact.

COUNT LV: NEGLIGENT ENTRUSTMENT
49, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Forty-four (1-44), with the same force and effect, as if fully rewritten herein.
40. At the time of this fatal trucking accident, Defendants Service Plus Transport, Ine.,
and/or Service Plus, LLC and/or Service Plus Logistics, Inc. and/or SP Leasing, LLC had permitted
and consented to the operation of the vehicle and the transportation of the freight, by Timothy B.

Green, Jr., whom the Defendants knew or should have known, was @ careless, incompetent and

Pape! 10
hike ann

beep!

 

Oe ee a ee er ee ee

ta teeta ere wie dead

 

a ee

oo bebfeatense radios ba

Hey MIE ASE eames ered tte tate a

eee eat ae a

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 16 of 31 PAGEID #: 16

reckless driver, who was likely to cause juries to others lawfully using the roadway as a result of

several factors, including, but not limited to, operating the vehicle in a fatigued condition.

41, Defendants Service Plus Transport, Inc., and/or Service Plus, ELC, Service Plus

Logistics, Inc. acting as licensed brokers for their own financial gain, negligently entrusted to SP

Leasing, LLC, to transport freight in interstate commerce, knowing that said Defendant SP Leasing,

LLC was likely to violate the Federal Motor Carrier Safety Regulations, including, but not limited
to, violations of hours of services rules,
42, The negligence of Timothy 8. Green, Jr., included the following: Mr. Green drove
the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy 3.
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
became submerged under the water; at some point the trailer broke away from the tractor and
B. Green, Jr, Devenna Patterson suffered fatal injuries.

43. Plaintiffs, including the parents and minor children of the Plaintiff's decedent, are
entitled to recover damages, inter alia., for loss of support, from the reasonably expected earning
capacity of the decedent; loss of services of the decedent; loss of the society of the decedent,
companionship, consortium and care; loss of prospective inhentance to the decedent’s heirs; and
for mental anguish.

44, Accordingly, Plaintiffs are entitled to judgment against Defendants, the istate of
Timothy B. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc, in an amount yet to be determined, but in excess of

Twenty-five thousand ($25, 000.00) Dollars as and for compensatory damages.

Page| il
 

ter ene edt etn nk a ee a ek Sge!t Sete eh aap

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 17 of 31 PAGEID #: 17

45, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC in an
amount yet to be determined, but in excess of Twenty-five thousand (425, 000.00) as and for
punitive damages to be awarded by the trier of fact. |
COUNT V: NEGLIGENT HIRING
46. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Forty-five (1-45), with the same force and effect, as if fully rewritten herein,

47, Atthe time of this fatal irucking accident, Defendants Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or Service Plus Logistios, Inc. had hired, by and through a contract
carrier agreement, and/or broker agreement and/or lease agreement, Defendant SP Leasing, LLC to
transport freight in interstate commerce. Defendant SP Leasing, LLC, in tum, hired Timothy B.
Green, Jr. to operate the vehicle whom the Defendants knew or should have known was likely to
violate the Federal Motor Carrier Safety Regulations, including, but not limited to, violations of
hours of service rules. |

48, Defendant SP Leasing, LUC had negligently hired Timothy B, Green, Ir, whom the
Defendants knew or should have known, was a careless, incompetent and reckless driver, who was
likely to cause injuries to others lawfully using the roadway as a result of several factors, including,
but not limited to, operating the vehicle in a fatigued condition.

49. The negligence of T imothy B. Green, Jr., included the following: Mr. Green drove

the semi tractor-trailer off the roadway and broke through the guardrail, Defendant Timothy 2,
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the tce and the tractor

became submerged under the water; at some point the trailer broke away from the tractor and

Page } 12
 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 18 of 31 PAGEID #: 18

floated to the surface of the water. As a direct and proximate result of the negligence of Timothy
B. Green, Jr, Devenna Patterson suffered fatal injuries.

50, Plaintiffs, including the parents and minor children of the Plaintiff's decedent, for
loss of support, from the reasonably expected earning capacity of the decedent; loss of services of
the decedent; loss of the society of the decedent, companionship, consortium and care; loss of
prospective inheritance to the decedent’s heirs; and mental anguish.

31. Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy 8. Green, Jr., Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing,
LLC in an amount yet to be determined, but in excess of Twenty-five thousand ($25, 000.00)
Dollars as and for compensatory damages.

53, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr. Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LLC in an
amount yet to be determined, but in excess of Twenty-five thousand ($25, 000.00) as and for
punitive damages to be awarded by the trier of fact.

COUNT Vi: NEGLIGENT TRAINING

S43, Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Fifty-three (1-53), with the sane force and effect, as if fully rewritten herein.

54, Defendant C.D.L. Training Service and Consulting, Inc. is an [linois corporation,
engaged in the business of training truck drivers for the transportation of freight in interstate
commerce. Said Defendant C.D.L. Training Service and Consulting, Inc, had a duty to the Plaintiffs
and to other motorists, to train prospective drivers to act with reasonable care, and to train drivers,
who would then be fit and competent to perform the necessary duties to transport freight for an

interstate commerce carrier.

Page | 13
useadaoLts

 

 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 19 of 31 PAGEID #: 19

35. . Defendant C.D.L. Training Service and Consulting, Inc. knew or should have known
that Timothy B. Green, Jr. was not reasonably fit and competent and/or was otherwise unsuited and
unfit to operate the tractor trailer, in a manner which complied with the Federal Motor Carrier Safety
Regulations,
56. Defendant C.D.L., Training Service and Consulting, Inc. negligently failed io train
Timothy B. Green, Jr, who was not reasonably fit and competent and/or was otherwise unsuited
and unfit to operate the tractor trailer, in a manner which complied with the Federal Motor Carrier
Safety Regulations,
57, The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove
the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy B.
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
becaine submerged under the water; ai some point the trailer broke away frorn the tractor and floated
to the surface of the water. As a direct and proximate result of the negligence of Timothy 8. Green,
Jr, Devenna Patterson suffered fatal injuries. |
58. Plaintiffs are entitled to compensation for loss of support, from the reasonably
expected eaming capacity of the decedent: loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care; loss of prospective inheritance to the
decedent’s heirs; and mental anguish.

39. Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy B, Green, Jr., and C.D.L. Training Service and Consulting, Inc., in an amount yet to be
determined, but in excess of Twenty-five thousand ($25, 000.00) Dollars as and for compensatory

damages,

Page | 14
she or taeate dp tabitatel east ition degafangeha cacti den, tte cmptentg gp Liduhatatics teactinaye

pceendete

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 20 of 31 PAGEID #: 20

60. Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy BH.
Green, Jr. and C.D.L. Training Service and Consulting, Inc. in an amount yet to be determined,
but in excess of Twenty-five thousand ($25, 000.00) as and for punitive damages to be awarded
by the trier of fact.

COUNT Vil: REGLIGENT ENTRUSTMENT
61. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Sixty (1-60), with the same force and effect, as if fully rewritten herein.
62. At the time of this fatal trucking accident, Defendants Service Plus Transport, Inc.,

and/or Service Plus, LLC and/or Service Plus Transport, Inc, and/or Service Plus Logistics, Inc, had

“hired, by and through a contract carrier agreement, and/or broker agreement and/or lease agreernent,

Defendant SP Leasing, LLC to transport freight in interstale commerce. Defendant SP Leasing,
LLC, in turs, hired Timothy B. Green, Jr. to operate the vehicle whom the Defendants knew or
should have known was likely to violate the Federal Motor Carrier Safety Regulations, including,
but not limited to, violations of hours of services rules,

63. Atthe time of this fatal trucking accident, Defendants SP Leasing, LLC had hired,
by and through a contract carrier agreement, and/or broker agreement and/or lease agreement,
Defendant Service Transport, Inc. and/or Defendant Service Plus, LLC and/or.Defendant Service
Plus Logistics, Inc., to transport freight in interstate commerce. Defendant Service Transport, Inc.
and/or Defendant Service Plus, LLC and/or Defendant Service Plus Logistics, Inc., in turn, hired
Timothy B. Green, Jr. to operate the vehicle, whom the Defendants knew or should have known
was likely to violate the Federal Motor Carrier Safety Regulations, including, but not limited to,

violations of hours of services rules.

Pape ils
 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 21 of 31 PAGEID #: 21

64. Defendant Service Transport, Inc. and/or Defendant Service Pius, LLC and/or
Defendant Service Plus Logistics, Inc. and/or had negligently hired Timothy B. Green, Jr, whorn
the Defendants knew or should have known, was a careless, incormpetent and reckless driver, who
was likely to cause injuries to others lawfully using the roadway as a result of several factors,
including, but not limited to, operating the vehicle in a fatigued condition,

65. The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove

the semi tractor-trailer off the roadway and broke through the guardrail. Defendant Timothy B.
Green, Jr. then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell
approximately 107 feet to the frozen lake below. The vehicle broke through the ice and the tractor
became submerged under the water; at some point the trailer broke away from the tractor and
floated to the surface of the water. As a direct and proximate result of the negligence of Timothy
B. Green, Jr., Devenna Patterson suffered fatal injuries.

66. Plaintiffs are entitled to compensation for the loss of support, from the reasonably
expected carning capacity of the decedent; loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care: loss of prospective inheritance to the
decedent’s heirs; and mental anguish,

67. Accordingly, Plaintiffs are entitled to judgment against Defendants, the Estate of
Timothy B. Green, Jr., Service Plus Transport, Inc,, and/or Service Plus, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of
Twenty-five thousand ($25, 000.00) Dollars as and for compensatory damages.

$8. Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B,

Green, Jr. Service Plus Transport, inc., and/or Service Plus, LLC and/or SP Leasing, LLC and/or

Page j 16
 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 22 of 31 PAGEID #: 22

Service Plus Logistics, Inc, in an amount yet to be determined, but in excess of Twenty-five
thousand ($25, 000.00) as and for punitive damages to be awarded by the trier of fact.
COUNT Vit: JOINT VENTURE LIABILITY
69. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs
One through Sixty-eight (1-68), with the same force and effect, as if fully rewntten herein.
70, At the tume of this fatal trucking accident, Defendants SP Leasing, LLC, Service
Plus Transport, Inc., and/or Service Plus, LLC and/or Service Plus Logistics, Inc. were engaged in
a jomt venture, which had hired, Timothy B. Green, Jr., to transport freight in interstate commerce,
D tum hired Timothy B. Green, Jr., whom the Defendants knew or should have known was likely
fo violate the Federal Motor Carrier Safety Regulations, including, but not limited to, violations of
hours of services rules.

71, Defendants SP Leasing, LLC and/or Service Plus Transport, Inc., and/or Service

Plus, LLC and/or Service Plus Logistics, Inc, negligently hired Timothy B. Green, Jr., whom the
Defendants knew or should have known, was a careless, incompetent and reckléss driver, who was
likely to cause injuries to others lawfully using the roadway as 4 resuli of several factors, including,
but not limited to, operating the vehicle in a fatigued condition.

72. The negligence of Timothy B. Green, Jr., included the following: Mr. Green drove
the semi tractor-trailer off the roadway and broke through the guardrail. Timethy B. Green, Jr.
then drove the vehicle off the edge of a cliff at Mirror Lake. The vehicle fell approximately 107
feet to the frozen lake below. The vehicle broke through the ice and the tractor became submerged
under the water; at some point the trailer broke away from the tractor and floated to the surface of
the water. As a direct and proximate result of the negligence of Timothy B. Green, Jr, Devenna

Patterson suffered fatal injuries.

Pape : 17
 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 23 of 31 PAGEID #: 23

43, Plaintiffs are entitled to compensation for the loss of support, frorn the reasonably
expected earning capacity of the decedent; loss of services of the decedent; loss of the society of
the decedent, companionship, consortium and care; loss of prospective inheritance to the
decedent’s heirs; and mental anguish.

74, Accordingly, Plaintiffs are entitled to judgment against Defendants, the [state of
Timothy B. Green, Jr., Service Plus Transport, Inc., and/or Service Pius, LLC and/or SP Leasing,
LLC and/or Service Plus Logistics, Inc. in an amount yet to be determined, but in excess of
‘Twenty-five thousand ($25, 000.00) Dollars as and for compensatory damages.

7%, Plaintiffs are entitled to judgment against Defendants, the Estate of Timothy B.
Green, Jr, Service Plus Transport, Inc., and/or Service Plus, LLC and/or SP Leasing, LEC and/or
Service Plus Logistics, Inc., in an amount yet to be determined, but in excess of Twenty-five
thousarid ($25, 000.00) as and for punitive damages to be awarded by the trier of fact,

RELIEF REQUESTED

WHEREFORE Plaintiffs, the Estate of Devenna Ausric Patterson, by and through its
Administrator, Shalazida Patterson, et. al., demand judgment be entered against Defendants the
Estate of Timothy B. Green, Jr., and/or Service Plus Transport, Inc. and/or Service Plus, LUC
and/or SP Leasing, LLC and/or Service Plus Logistics, Inc. and/or C.D.L. Training Service and
Consulting, Inc., in an amount yet to be determined, but in excess of Twenty-Five Thousand
Dollars ($25,000.00) for each, as and for compensatory damages; further, Plaintiffs are entitled to
judgment against Defendants, the Estate of Timothy 8. Green, Je. Service Plus Transport, Inc.,
and/or Service Plus, LLC and/or Service Plus Logistics, Inc. and/or SP Leasing, LLC and/or
C.D.L. Training Service and Consulting, Inc., in an amount yet to be determined, bul in excess

of Twenty-five thousand ($25, 000.00) as and for punitive damages to be awarded by the trier of

Page 118
 

Ardea

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 24 of 31 PAGEID #: 24

fact and, finally, Plaintiffs , demands such additional relief, to which they may be entitled, at law
and/or equity, including pre-judgment interest, post-judgment interest, a reasonable award of

attorey’s fees and an award of costs incurred in the prosecution of this matter,

o

Respectfully submitted,

  

 

Andréw Yusyeh, Esq. [(GO80600]
Trial Attorneys for Plainttifs
Yuspeh Rappaport Law, LLC
5001 Mayfield Road, Suite 216
Lyndhurst, Ohio 44124 -

(216) 417-6758

(216) 920-9999 (AX)

E-mail: jasou@petyrlaw.com

Tasog $e hott ona , Esq. (009: 1516]

JURY DEMANB

Plaintiffs the Estate of Devenna Ausrie Patterson, by and through its Administrator Shalanda
Patterson, et.al, by and through counsel, demand a Trial by Jury on all issues so triable pursuant
to Civil Rules 38 and 39 of the Ohio Rules ofCivil Procedure,

 

4

Jasoyf Sot Rappaport, Esq. [0092516]
Andrew Yuspeli, Esq. 10086606]

Trial Attorneys far Plaintifi'y

Yuspeh Rappaport Law, LLC

S001 Mayfield Road, Suite 210
Lyndhurst, Ohia 44124

(216) 417-6758

(216) 920-5999 (PAX)

E-rwaik jason@getyrlaw.com

 

 

Page | 19
 

 

Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 25 of 31 PAGEID #: 25

INSTRUCTIONS TO CLERK

Please issue Summons to the named Defendants and serve Summons and the Complaint, at the
addresses listed in the caption, via Certified U.S, Mail service, Return Receipt Requested. Please
issue process by regular U.S, Mail service, should a Complaint be returned, “UNCLAIMED.”

 

 

Task Sept eppaport, Esq. [6092516]
And elt, Esq, [GO80600]
Trial Attorneys for Plaintiffs

Yuspeh Rappaport Law, LUC

5001 Mayfield Road, Suite 210
Lyndhurst, Ohio 44124

(216) 417-6758

(216) 920-9999 (FAX)

H-mail: jason@eetyriaw.com

Page | 20
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 26 of 31 PAGEID #: 26

WE STATE PATROL SWR/DEF
911 W NORTH ST
DE FOREST, WI 53532 1971

KRLO4PZ7VF
000113-6498

WISCONSIN MOTOR VEHICLE
CRASH REPORT

(608) 846-8500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document Number Override Primary Crash Document # Agency Crash Number lnvestigating Officer/Deputy
KRLO4PZ7V4 000113-6493 TROOPER J. SCHICK
LL. | Crash Date Crash Time Date Arrived Time Arrived
> 02/47/2019 01:44 AM 02/17/2019 07:40 AM
Ni Date Notified Time Notified Totat Units Total Injured Total Killed
o. 02/17/2049 07:35 AM 04 00 02
a On Emergenc Hit and Run Lane Clos Work 2 Trait T d Reporting
S KC gency ry i ure i ‘ork Zone raifer or Towe Threshold
School Bus Related Tags
6 Oven | Active School Zone NO 9
Crash Type Seconda
Reportable DT4000 (STANDARD GRASH) [vy] Amended Cl rash
Description Oe
Diagram Reconstruction By
WISCONSIN STATE PATROL
SWR/DEF
Photos B
TROOPERS SCHICK AND
BRAGER
DIAGRAM NOT TO SCALE
Additional Information
CMV INSPECTION, FATAL CRASH
SUPPLEMENT, MEASUREMENTS,
PHOTOS, RECONSTRUCTION
8/84 BAST
— —_— —_— — os — _— — — a —
eS
| Cc
MIRROR LAKE
2
FW
TT

 

EXHIBIT

om.

£
E
3
é

 

 

 

|, a sworn law enforcement officer, agree that | have not added any CJiS data in this report.

TIMOTHY GREEN WAS DRIVING A SEMI UNIT EAST ON |-S0/84. DEVENNA PATTERSON WAS A PASSENGER IN THE VEHICLE. SNOW WAS FALLING AT
THE TIME OF THE CRASH AND THE ROAD SURFACE WAS BECOMING SNOW COVERED AND SLIPPERY. THE VEHICLE LEFT THE ROADWAY OFF OF
THE RIGHT SIDE. THE SEMI BROKE THROUGH THE GUARD RAIL FACE AND CONTINUED TRAVELING OFF OF THE ROADWAY, VEHICLE THEN DROVE
OFF OF THE EDGE OF A CLIFF AT MIRROR LAKE. THE VEHICLE FELL APPROXIMATELY 107 FEET TO THE FROZEN LAKE BELOW. THE VEHICLE
BROKE THROUGH THE ICE AND THE TRACTOR BECAME SUBMERGED BENEATH THE WATER. THE TRAILER BROKE AWAY FROM THE TRACTOR AND
FLOATED TO THE SURFACE OF THE WATER. BOTH DRIVER AND PASSENGER WERE FATALLY INJURED IN THE CRASH. THE DRIVER WAS
SEATBELTED INTO THE DRIVER SEAT. THE PASSENGER WAS EJECTED FROM THE VEHICLE, THERE ARE NO KNOWN WITNESSES TO THE CRASH
AND IT WAS NOT DISCOVERED UNTIL DAYLIGHT, SEVERAL HOURS AFTER THE CRASH |S BELIEVED TO HAVE OCCURRED. TIME OF CRASH WAS
DETERMINED BY GPS INFORMATION PROVIDED BY THE CARRIER COMPANY, GREEN WAS OPERATING WITH A BLOOD ALCOHOL CONTENT (.20)

 

 

 

 

 

OVER THE LEGAL LIMIT (.08).
Wisconsin Motor Vehicle Crash This report does not include any CJIS data. Crash Date 02/17/2019
Form DT4060 + of 6 Crash Time 01:44 AM
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 27 of 31 PAGEID #: 27

WI STATE PATROL SWR/DEF
911 W NORTH ST

DE FOREST, WI 53532 1971
(608) 846-8500

WISCONSIN MOTOR VEHICLE
CRASH REPORT

KRLO4PZ7VF
000113-6498

TOXICOLOGY INFORMATION RECEIVED FROM CORONERS OFFICE.

 

 

 

 

 

Location a
ON IHS0 EB Latitude Longitude
0.34 Wl s U RD 43.879657415 -89.804078898
IN THE VILLAGE OF LAKE DELTON orasea ye 1200085
IN SAUK COUNTY . .
Structure Type

 

First Harmful Evant Location

Crash Scene
First Harmful Event

 

 

GUARDRAIL FACE SHOULDER RIGHT
Manner of Collision Light Condition
NO COLLISION WIVEHICLE IN TRANSPORT DARK/UNLIT

 

Road Surface Condition(s) Roadway Factor(s)

SNOW

 

Environment Factor(s)

WEATHER CONDITIONS ROAD SURFACE CONDITION (WET, ICY, SNOW, SLUSH,

 

 

ETC}
Weather Condition(s)
SNOW
Animal Type Relation To Trafficway

TRAFFICWAY - ON ROAD
Crash Classification - Jurisdiction

 

Crash Classification - Location

 

PUBLIC PROPERTY NO SPECIAL JURISDICTION
Tribal Land Access Control Special Study
FULL CONTROL

 

 

 

Within Interchange Area Junction Location Intersection Type

 

 

 

 

 

NO NON-JUNCTION NOT AN INTERSECTION

Closure Type Reasons for Closure

FULL CLOSURE

Date initial Lane/Rd Closed Time Enitial Lane/Rd Closed LAW ENFORCEMENT, TOW TRUCK, FIRE/EMS
02/17/2049 09:00 AM

Date All Lanes Open Time Ail Lanes Open Date Scene Cleared Time Scene Cleared
02/17/2019 04:41 PM 02/17/2019 04:42 PM

 

 

 

 

Unit Summary Go ___

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Status Vehicle Operating As Classification Unit Type
IN TRANSIT ACLASS FRUCK
= Vehicle Type Operating As Endorsements
© | TRUCK TRACTOR (SEMI ATTACHED)
Total Occs TrainfBus # Recorded Total # Citations Issued Total Trallers Total HazMat Types
2 0 1 0
Insurance? Direction Of Travel __ Pre CrashTire Speed Limit Total Lanes
»~ | YES EASTBOUND Mark 70 2
z Most Harmful Evant: Collision With Specia? Function Emergency Motor Vehicle Use
= IMMERSION, FULL OR PARTIAL NO SPECIAL FUNCTION NOT APPLICABLE
‘Hraffic Way Traffic Control Traffic Control Inoperative/Missing
DIVIDED HWY WITRAFFIC BARRIER NO CONTROL NO
Surface Type Road Curvature Road Grade
CONCRETE STRAIGHT LEVEL
Wisconsin Moter Vehicle Crash This report does not include any CJIS data. Crash Date 02/17/2019
Form DT4000 2 of 6 Crash Time 01:44 AM
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 28 of 31 PAGEID #: 28

KRLO4PZ7VF WISCONSIN MOTOR VEHICLE Be Te eer WNORTH ST
000113-6498 CRASH REPORT DE FOREST, WI 53532 1971

(608) 846-8500

 

 

 

 
  
  
 
  
   
   
   
  
   
  
 
   
     
   
 

     

 

 

 

 

 

 

 

 

 

 

 

 

   
   
  
    
 
  

 

 

 

 
    
   
 
 
    
 
  

   

 
 
      

  

    
 

 

  

 

  
    
  
   
 
 

   

  
 

 

 

      

 

 

 

 

 

 

Truck Bus or HazMat
TRUCK OR TRUCK COMBINATION > 10,000LBS GVWRIGCWR
Plate Typ St "| Country of Issuance
PAR4444 APO - APPORTIONED MN UNITED STATES
_ Vehicle Identification Number Make Year Model
So 3AKJGLDR5GSGV2244 FREIGHTLINER CORP 2016 CASCADIA
Color Body Styte Bus Use
WHI - WHITE DS - TRACTOR-TRUGK DIESEL NOT ABUS
Initial Contact Point Vehicle Damage
ke 12--FRONT
= Extent Of Damage ALL AREAS
DISABLING DAMAGE
Towed Due To Damage Vehicle Removed By
TOWED BUT NOT DUE TO DISABLING DAMAG | PLATTS TOWING
What Driver Was Doing Vehicle Factors
GOING STRAIGHT
Driver Prior Action Other NOT APPLICABLE
Driver Actions
RAN OFF ROADWAY, FAILED TO KEEP IN DESIGNATED LANE, OPERATED MOTOR VEHICLE IN INATTENTIVE, CARELESS OR
Ke ERRATIC MANNER, OTHER CONTRIBUTING ACTION
=
~
Owner Name Owner Address
TIMOTHY 8 GREEN JR 210 STEEL DRIVE
o ELIZABETHTOWN, KY 42707 , US
Event
GUARDRAIL FACE
Event
RUN OFF ROADWAY RIGHT
Event
DOWNHILL RUNAWAY
Event
IMMERSION, FULL OR PARTIAL
a
= Insurance Company Organization/Company
~ PROTECTIVE-INS-CO SERVICE PLUS LLC
<= Trailer Plate # Plate Type Country of Issuance
© 5392STT TRL - TRAI MN UNITED STATES
: Unit Type Organization/Gompany Address
= 6 SEMI TRAILER SP LEASING LLC 3686 N FLOWERFIELD ROAD.
= Vehicle Identification Number (763) 571-8786 BLAINE, MN 55074 , US
1BW1A532XKSA16447
Driver Citations issued
TIMOTHY B GREEN JR a MALE
Date of Birth Race
be 051311979 BLACK
Wisconsin Motor Vehicle Crash This report does not include any CJIS data. Crash Date 02/17/2019

Form DF4000 3 of 6 Crash Time 61:44 AM
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 29 of 31 PAGEID #: 29

KRLO4PZ7VF
000113-6498

WISCONSIN MOTOR VEHICLE
CRASH REPORT

WI STATE PATROL SWRIDEF
911 W NORTH ST

DE FOREST, WI 53532 1974
(608) 846-8500

 

Address
210 STEEL DRIVE

 
 
 
 

UN

ELIZABETHTOWN, KY 42701 ,US

Driver License Number
G18023558

STATE: KENTUCKY COUNTRY: UNITED STATES

 

  
 

On Duly Crash

Safety Equipment

 

   
 

 

Seat Position

1--FRONT SEAT-LEFT SIDE (DRIVER/MOTORCY

SHOULDER & LAP BELT

 

Helmet Use

  
 

Helmet Compliance

 

Eye Protection

  
  
  

01

Tint Compliance

 

   
   

 

  

 
 

 

 

  
 

 

 
 

 

 

njury Sever Arbag

FATAL INJURY UNKNOWN
Fiecte Ejection Path Trapped/Extricated
NOT EJECTED NOT EJECTEDINOT APPLICABLE TRAPPED/EXTRICATED
Medical Transport EMS Agency identifier EMS Run #
NOT TRANSPORTED
Hospital Date of Death Time of Death

02/17/2019 01:44

 

 
 

Distracted By Source

 

  
  

  

y
UNKNOWN

 

 

Striking Unit #

Location

 

 

 

 

Action

   

UNIT

 

Action Other

 
 

TofErom School

 

 

  

YES

Suspected Alcohci Use

Suspected Drug Use
NO

 

Alcohot Test Given

     
  

 

Alcohol Test Type

 

Alcohoi Test Results

 

 
  

 

 

TEST GIVEN BLOOD 20
Drug Test Given Drug Test Type Drug Test Results
TEST GIVEN BLOOD PRESENCE

 

 
 

Drug Type
OTHER

01

 

  
   
 
 
 

Individuai Condition

NOT OBSERVED

   

 

IT

tations Issued

 
  

 

 

 

 

Wisconsin Motor Vehicle Crash
Form DT4000

4 of 6

Passenger Sex
DEVENNA AUSRIE PATTERSON 0 FEMALE
Date of Birth Race
04/43/1994 BLACK
This report does not inctude any CJIS data. Crash Date 02/17/2019

Crash Time 01:44 AM

  

 
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 30 of 31 PAGEID #: 30

    
 
 
  
  

 

 

 

    
   
   
   

 

 

 

  

 

    
  
   
 
 
   

 

 

 

 

 

 

 

    
 

 

 

 

 

 

   
 
 
   

 

 

      
    
   
 

 

 

  

 

 

 

 

 

 

 
  
 

 
 

 

 

 

 

 

KRLO4PZ7VF WISCONSIN MOTOR VEHICLE WI STATE PATROL SWRIDEF
000113-6498 CRASH REPORT DE FOREST, WI 53532 1974
(608) 846-8500
= Address Driver License Number
> 210 STEEL DRIVE P18024533
ELIZABETHTOWN, KY 42701 , US STATE: KENTUCKY COUNTRY: UNITED STATES
Gn Duty Crash Safety Equipment
Seat Posllion RESTRAINT USE UNKNOWN
UNKNOWN
Helmet Use Helmet Compliance
Gye Protection Tint Compliance
= Injury Severny Alrbag
= FATAL INJURY NON DEPLOYED
Ejected Ejection Path Trapped/Extricated
FOTALLY EJECTED UNKNOWN NOT TRAPPED
Medical Transport EMS Agency Identifier EMS Run #
NOT TRANSPORTED
Hospitat Date of Death Time of Death
02/17/2019 01:44
Distracted By Source
Distracted By Action
Striking Unit # Location
Ee
=
>
Action Other To/From Schoo!
Suspecied Alcohol Use Suspected Drug Use
NO NO
Alcohol Fest Given Aicchol Test Type Aicohol Test Resulls
TEST GIVEN BLOOD 00
Drug Test Given Drug Test Type Drug Test Results
TEST GIVEN BLOOD NEGATIVE
— Drug Type
o
Individual Condition
NOT OBSERVED
Source
C] Use Vehicle Owner Same as Carrier VEHICLE-SIDE
< Name Address
o SERVICE PLUS TRANSPORT 3686 FLOWERFIELD CIRCLE
USDOT# 486778 PINES, MN 55014 , US
Wisconsin Motor Vehicle Crash This report does not include any CJES data. Crash Date 02/17/2019

Form DF4000 5 of 6 Crash Time 04:44 AM
Case: 3:19-cv-00395-TMR Doc #: 1 Filed: 12/20/19 Page: 31 of 31 PAGEID #: 31

KRLO4PZ7VF
000113-6498

WISCONSIN MOTOR VEHICLE WI STATE PATROL SWR/DEF
CRASH REPORT DE FOREST. Wiessaa. 4971

(608) 846-8500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wisconsin Motor Vehicle Crash
Form B74000

GVWR Vehicle Configuration Cargo Body Type
E MORE THAN 26,000 LB TRUCK TRACTOR/SEMI-TRAILER VAN/ENCLOSED BOX
= US DOT # Carrler Type Permitied Load
486778 INTERSTATE CARRIER NOT APPLICABLE
Wi Permit Number i ‘ I ;
[] OS/OW Load eet vege On lo Escort By Permits [7] Escort Vehicle Present
Measured Height Measured Length Measured Wid Measured Weight
Property Owner Caen er ee ee ee
«= | Government Address
© | WISCONSIN DEPT OF TRANSPORTATION 2101 WRIGHT ST
a. (608) 246-3800 MADISON, W! 53705 2583, US
ze
5

 

 

This report does not inctude any CJES data. Crash Date 02/17/2019
6 of 6 Crash Time 01:44 AN
